J-A16025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

LOURDES M. RODRIGUEZ

                         Appellant                    No. 55 MDA 2020


           Appeal from the PCRA Order Dated December 9, 2019
             In the Court of Common Pleas of Luzerne County
            Criminal Division at No.: CP-40-CR-0002315-2015


COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

LOURDES M. RODRIGUEZ

                         Appellant                    No. 56 MDA 2020


           Appeal from the PCRA Order Dated December 9, 2019
             In the Court of Common Pleas of Luzerne County
            Criminal Division at No.: CP-40-CR-0003312-2015


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 10, 2020

      Appellant Lourdes M. Rodriguez appeals from the December 9, 2019

orders of the Court of Common Pleas of Luzerne County (“PCRA court”), which

denied her petition under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-
J-A16025-20



46. PCRA counsel has filed a no-merit letter and petition to withdraw under

Turner/Finley.1 Upon review, we affirm and grant the petition to withdraw.

       The facts and procedural history of this case is undisputed.           As

summarized by the PCRA court:

       On May 21, 2015, [Appellant] was charged with aggravated
       assault, simple assault, endangering the welfare of children, and
       recklessly endangering another person.[2] Prior to trial, the [trial
       c]ourt granted [Appellant’s] motion in limine, which suppressed
       drug evidence found in [Appellant’s] house. On March 22, 2017,
       a jury found [Appellant] guilty of the above-described crimes.
       Sentencing occurred on April 27, 2017.        On May 2, 2017,
       [Appellant] filed post-sentence motions, which were granted to
       the extent that she requested a sentence modification. On
       November 13, 2017, [Appellant] was resentenced to an aggregate
       prison term of 10 to 20 years, followed by a five-year term of
       probation. On December 11, 2017, [Appellant] filed a direct
       appeal and on June 29, 2018, the Superior Court affirmed
       [Appellant’s] judgment of sentence. On June 24, 2019, [Appellant



____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
2 By way of background, the charges were predicated on the following facts.
On March 21, 2015, West Hazleton police officers were called to a home
located at 7 West Madison Avenue, West Hazelton Borough, Pennsylvania,
based upon a report that a one-year-old female was unresponsive and
bleeding from her mouth. The child was transported via helicopter to Lehigh
Valley Hospital, where she was found to have suffered fractures to her right
clavicle and right arm, lacerations to her liver and spleen, internal bleeding
and a possible contusion to her kidney, as well as facial, chest and abdominal
bruising. The treating physician indicated that the injuries were caused by
blunt force trauma. [Appellant], the victim’s mother, offered differing stories
regarding the origin of the victim’s injuries. Commonwealth v. Rodriguez,
No. 1987 MDA 2019, unpublished memorandum, at 1-2 (Pa. Super. filed June
29, 2018).



                                           -2-
J-A16025-20


        pro se] filed a timely PCRA [petition.3] On July 15, 2019, PCRA
        counsel was appointed for [Appellant]. . . . [T]he only issue
        [Appellant] pursued at the PCRA hearing held on November 19,
        2019 was trial counsel’s alleged ineffectiveness for failing to call
        [Appellant] to testify at trial.

PCRA     Court    Opinion,     12/9/19,        at   1-2   (unpaginated)   (unnecessary

capitalizations omitted).       On December 9, 2019, the PCRA court denied

Appellant’s petition.4     Appellant timely appealed.5         The PCRA court did not

direct Appellant to file a Pa.R.A.P. 1925(b) statement of errors complained of

on appeal. The PCRA court, however, filed a “Statement in Lieu of Opinion,”

incorporating and adopting its December 9, 2019 opinion denying Appellant’s

PCRA petition.      On February 3, 2020, this Court sua sponte consolidated

Appellant’s appeals relating to docket numbers 2315 of 2015 and 3312 of

2015.

____________________________________________


3 The June 24, 2018 PCRA petition listed two separate docket numbers,
namely: 2315 of 2015 and 3312 of 2015.
4The order denying the petition listed docket numbers 2315 of 2015 and 3312
of 2015 in the caption.
5 In so doing, he filed two separate notices of appeal, one at each docket
number. The notices, however, each listed both docket numbers, i.e., 2315
of 2015 and 3312 of 2015.           We decline to quash this appeal under
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). Recently, an en banc
panel of this Court decided Commonwealth v. Johnson, 2020 PA Super 164,
2020 WL 3869723, __ A.3d __, (Pa. Super. filed July 9, 2020), (en banc),
examining the proper application of Walker in light of Commonwealth v.
Creese, 216 A.3d 1142 (Pa. Super. 2019) (reading Walker as a mandate to
quash appeal unless notice of appeal contains only one trial court docket
number). The Johnson Court expressly overruled Creese, holding that as
long as the appellant, as here, files a separate notice of appeal at each trial
court docket, “[t]he fact that the notices [of appeal] contained [more than one
trial court docket number] is of no consequence.” Johnson, 2020 WL
3869723 at *4.

                                           -3-
J-A16025-20



        On April 20, 2020, Appellant’s PCRA counsel filed in this Court an

application to withdraw as counsel and a no-merit letter, wherein counsel

presented a single issue for our review.       “Whether the trial counsel was

ineffective in failing to call Appellant to testify at trial.” Turner/Finley Brief

at 1.

        Before we may consider this issue, we must address whether PCRA

counsel has met the requirements of Turner/Finley. For PCRA counsel to

withdraw under Turner/Finley in this Court:

        (1) PCRA counsel must file a no-merit letter that details the
        nature and extent of counsel’s review of the record; lists the
        appellate issues; and explains why those issues are meritless.

        (2) PCRA counsel must file an application to withdraw; serve the
        PCRA petitioner with the application and the no-merit letter; and
        advise the petitioner that if the Court grants the motion to
        withdraw, the petitioner can proceed pro se or hire his own lawyer.

        (3) This Court must independently review the record and agree
        that the appeal is meritless.

See Commonwealth v. Widgins, 29 A.3d 816, 817-18 (Pa. Super. 2011)

(citing or quoting Turner, Finley, Commonwealth v. Pitts, 981 A.2d 875

(Pa. 2009), and Commonwealth v. Friend, 896 A.2d 607 (Pa. Super. 2008),

overruled in part by, Pitts).

        We find that PCRA counsel has complied with Turner/Finley. PCRA

counsel has filed an application to withdraw and filed a Turner/Finley no-

merit letter. Finally, PCRA counsel informed Appellant of her right to hire a

new lawyer or file a pro se response.



                                       -4-
J-A16025-20



      We now address whether this appeal is indeed meritless. “On appeal

from the denial of PCRA relief, our standard of review requires us to determine

whether the ruling of the PCRA court is supported by the record and free of

legal error.” Widgins, 29 A.3d at 819. As this Court has explained:

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level. This
      review is limited to the findings of the PCRA court and the evidence
      of record. We will not disturb a PCRA court’s ruling if it is
      supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      When a petitioner asserts an ineffectiveness claim, he is entitled to relief

if he pleads and proves that prior counsel rendered ineffective assistance of

counsel. 42 Pa.C.S.A. § 9543(a)(2)(ii). “To prevail on an [ineffectiveness]

claim, a PCRA petitioner must plead and prove by a preponderance of the

evidence that (1) the underlying legal claim has arguable merit; (2) counsel

had no reasonable basis for acting or failing to act; and (3) the petitioner

suffered resulting prejudice.”   Commonwealth v. Reyes-Rodriguez, 111

A.3d 775, 780 (Pa. Super. 2015) (en banc). “A petitioner must prove all three




                                      -5-
J-A16025-20



factors of the “Pierce[6] test,” or the claim fails.” Id. Put differently, “[t]he

burden of proving ineffectiveness rests with Appellant.” Commonwealth v.

Chmiel, 889 A.2d 501, 540 (Pa. 2005).

       Instantly, Appellant’s principal contention is that her trial counsel was

ineffective for failing to call her to the stand for purposes of testifying in her

own defense at trial.

       As we have explained previously,

       [The decision to testify on one’s own behalf] is ultimately to be
       made by the accused after full consultation with counsel. In order
       to support a claim that counsel was ineffective for “failing to call
       the appellant to the stand,” [the appellant] must demonstrate
       either that (1) counsel interfered with his client’s freedom to
       testify, or (2) counsel gave specific advice so unreasonable as to
       vitiate a knowing and intelligent decision by the client not to testify
       in his own behalf. . . . Counsel is not ineffective where counsel’s
       decision to not call the defendant was reasonable.

Commonwealth v. Todd, 820 A.2d 707, 711 (Pa. Super. 2003) (citations

omitted), appeal denied, 833 A.2d 143 (Pa. 2003).

       Based on our review of the record herein, Appellant’s claim is without

merit. As the PCRA court explained:

       At the PCRA hearing, [Appellant] testified that she had multiple
       discussions with Attorney Lermitte on whether to take the stand
       during trial. These discussions occurred prior to trial, and multiple
       times during trial. Attorney Lermitte prepared [Appellant] to
       testify at trial. At trial, before the defense rested, [Appellant]
       claimed that Attorney Lermitte asked if she wanted to testify.
       [Appellant] responded that she wanted to testify, but Attorney
       Lermitte denied [Appellant’s] request, stating “just trust me,” and
____________________________________________


6   Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987).


                                           -6-
J-A16025-20


       proceeded with closing argument. [Appellant] claimed that she
       said nothing, as she had no knowledge about the trial process.

       Attorney Lermitte also testified at the PCRA hearing that she
       discussed the risks and benefits of testifying multiple times with
       [Appellant]. Throughout the entire case, [Appellant’s] decision to
       testify waivered [(sic)]. Attorney Lermitte prepared [Appellant]
       to testify at trial, explained the entire trial process, and even took
       her to the courtroom prior to trial, but waited to make the decision
       to testify until after the Commonwealth rested. Before the
       defense rested, the [c]ourt granted a brief recess to allow
       Attorney Lermitte to discuss the risk and benefits of testifying with
       [Appellant.7] Attorney Lermitte advised [Appellant] not to testify
       as [Appellant] could have opened the door to the suppressed drug
       evidence, which would have negatively affected [Appellant’s]
       credibility and bolstered the Commonwealth’s argument of child
       endangerment and aggravated assault. Attorney Lermitte also
       stated that [Appellant’s] testimony was not needed as it would
       have been repetitive of prior witnesses and evidence. However,
       Attorney Lermitte explained to [Appellant] that “it’s your decision.
       I’m not here to make decisions for you. . . . I’m just here to give
       you advice based on my experience, and I don’t think you should
       testify.” [Appellant] agreed with Attorney Lermitte, stating “I
       trust you.”         Attorney Lermitte believed that [Appellant]
       understood she was waiving her last opportunity to testify, and
       proceeded with her closing.

       The [c]ourt found the testimony presented by Attorney Lermitte
       at the PCRA hearing to be credible and did not find [Appellant]
       credible. Attorney Lermitte never interfered with [Appellant’s]
       freedom to testify as she spoke with her multiple times about
       testifying and guided her through the trial process. Attorney
       Lermitte allowed [Appellant] to make a voluntary, informed
       decision, after discussing the risks and benefits of testifying and
____________________________________________


7 We observe that the trial court did not have an obligation to conduct an on-
the-record colloquy to determine whether Appellant understood her right to
testify and whether she made a knowing, voluntary, and intelligent waiver of
her right to take the stand. See Todd, 820 A.2d at 712 (noting that “there is
no express requirement that a trial court conduct such a colloquy with regard
to a defendant’s right to testify.”). Indeed, our rules of criminal procedure do
not provide for an on-the record colloquy for a defendant’s right to testify in
her own defense, as they do for guilty pleas and jury trial waivers. See
Pa.R.Crim.P. 590 and 620.

                                           -7-
J-A16025-20


          guiding her through the trial process. Attorney Lermitte gave
          reasonable advice to [Appellant] as taking the stand may have
          opened the door to the suppressed drug evidence, which would
          have significantly prejudiced [Appellant’s] credibility, and
          bolstered the Commonwealth’s case for child endangerment and
          aggravated assault charges. Further, [Appellant’s] testimony
          would have been repetitive of prior witnesses and evidence. Thus,
          Attorney Lermitte’s strategic advice was reasonably based to aid
          [Appellant] in making a voluntary, informed decision and did not
          impair [Appellant’s] decision to testify. Therefore, [Appellant]’s
          [PCRA petition] raises no issues of merit and must be denied.

PCRA Court Opinion, 12/9/19, at 3-5 (unpaginated) (record citation omitted).

          As an appellate court, we must defer to the PCRA court’s credibility

determination. See Ford, supra. Here, the PCRA court found that Attorney

Lermitte, Appellant’s trial counsel, credibly testified that she discussed with

Appellant, both pretrial and during trial, the issue of taking the stand in her

own defense. Appellant simply did not offer any evidence to establish that

trial counsel interfered with her freedom to testify.      Moreover, as detailed

above, the PCRA court noted the reasonableness of Attorney Lermitte’s advice

and found that Appellant knew of her right to testify but voluntarily,

knowingly, and intelligently waived that right.          Accordingly, Appellant’s

ineffectiveness claim is bereft of merit. The PCRA court did not err in denying

relief.

          Upon conducting our independent review of the record, we conclude that

this appeal is in fact meritless.




                                        -8-
J-A16025-20



Order affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020




                                   -9-